Title: From Thomas Jefferson to James Madison, 17 April 1804
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Apr. 17. 04.
          
          I recieved yesterday your letter of the 12th. and now return the letters it covered. I recieved also thro’ mr Gallatin, Govr. Claiborne’s information to you that he had chartered a state bank at N. Orleans. as the act of Congress for a bank there, & the Charter of the Bank of the US. renders Claiborne’s charter a nullity, he should revoke it on that ground, as given before information was recieved of the act of Congress. I imagine this notification to him must go officially from you. the extreme situation of my daughter renders me incapable of adding more than my affectionate salutns.
          
            Th: Jefferson
          
        